Citation Nr: 1548374	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  07-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to an initial compensable rating prior to December 1, 2014, and in excess of 10 percent from December 1, 2014, for right shoulder impingement syndrome.

6.  Entitlement to an initial compensable rating for right first metatarsophalangeal (MTP) joint sprain.

7.  Entitlement to an initial compensable rating prior to April 6, 2012, for lumbar degenerative disc disease and spondylosis.  

REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, July 2012, and October 2012 rating decisions of the VA Regional Office (RO) in Denver, Colorado.  

In April 2010, the Veteran testified before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing has been associated with the claims file.  The Veteran was afforded the opportunity to choose to have another hearing, but responded in February 2012 that he did not desire a new hearing before a VLJ.  The Veteran had also requested a hearing before a Decision Review Officer (DRO) as to the lumbar spine rating issue; however, he instead elected to have an informal conference in March 2015, a summary of which is of record.  

Due to the complex procedural history of this case, the Board finds that a brief explanation is warranted.  In pertinent part, a Board decision in March 2011 denied the service connection issues on appeal; denied service connection for right shoulder and right big toe disorders; and denied an initial compensable rating for a lumbar strain.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) as to those issues.  In an Order dated in September 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to those issues and remand the case for readjudication in accordance with the JMR.  

In February 2012, the Board remanded the issues of service connection for bilateral hand, bilateral wrist, right shoulder, and right big toe disorders as well as the initial compensable rating for the lumbar strain to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's requested development, the RO issued a rating decision in July 2012 that recharacterized the Veteran's lumbar spine disability as degenerative disc disease and spondylosis and assigned a rating of 20 percent effective the date of a VA examination, April 6, 2012.

A Board decision in October 2012, in pertinent part, continued to deny the service connection issues on appeal and also denied an initial compensable rating prior to April 6, 2012, and in excess of 20 percent thereafter for lumbar degenerative disc disease and spondylosis.  The Board also granted service connection for right shoulder rotator cuff impingement and right first MTP joint sprain.  The Veteran thereafter appealed the Board's decision to the Court insofar as it denied service connection for bilateral hand and wrist disorders and declined to refer the Veteran's lumbar spine rating for extraschedular consideration.  In an Order dated in May 2013, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to those issues and remand the case for readjudication in accordance with the JMPR.  

Of note, the JMPR indicates that both parties agreed that the Veteran had one year from the July 2012 rating decision that granted a 20 percent disability rating for the Veteran's lumbar spine disability to appeal that decision as to the effective date only.  The JMPR shows that the Veteran did not wish to challenge the appropriateness of the 20 percent rating itself.

A Board decision in January 2014 remanded the service connection issues to afford the Veteran a new VA examination.  Review of the record again indicates substantial compliance.  See Stegall at 271.  The Board also denied the Veteran's lumbar spine rating claim on an extraschedular basis.  

The Veteran consequently appealed the Board's decision regarding the denial of the lumbar spine rating claim to the Court.  However, in an Order dated in December 2014, the Court granted a Joint Motion to Terminate the Appeal by the Veteran and VA General Counsel, which was incorporated by reference pursuant to an attached Stipulated Agreement.  The Stipulated Agreement shows that VA agreed to adjudicate the issue of entitlement to an initial compensable rating from February 16, 2006, to April 6, 2012, for lumbar degenerative disc disease and spondylosis.  The Veteran agreed to terminate the pending appeal to the Court with prejudice.  In accordance with this Order, the Board has characterized the lumbar spine rating issue on the first page as opposed to being characterized as an earlier effective date claim as the RO certified it to the Board.  


FINDINGS OF FACT

1.  The Veteran has not had a left hand disorder at any time since filing his claim for compensation.

2.  The Veteran has not had a right hand disorder at any time since filing his claim for compensation.

3.  The Veteran has not had a left wrist disorder at any time since filing his claim for compensation.

4.  The Veteran has not had a right wrist disorder at any time since filing his claim for compensation.

5.  Prior to April 6, 2012, the right shoulder impingement syndrome had not resulted in limited or painful motion.

6.  From April 6, 2012, the right shoulder impingement syndrome has resulted in limited motion, but not to shoulder level.

7.  The right first MTP joint sprain has not resulted in severe disability equivalent to amputation of great toe, has not been operated on with resection of metatarsal head, and has not resulted in moderate other foot injury.

8.  Prior to March 10, 2008, the lumbar degenerative disc disease and spondylosis had not resulted in limiting forward flexion greater than 60 degrees but not greater than 85 degrees, had not resulted in a combined range of motion greater than 120 degrees but not greater than 235 degrees, had not caused muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, had not caused vertebral body fracture with loss of 50 percent or more of the height, had not resulted in ankylosis, did not have associated objective neurological abnormalities, and intervertebral disc syndrome (IVDS) had not caused incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

9.  From March 10, 2008, to April 6, 2012, the lumbar degenerative disc disease and spondylosis resulted in limited forward flexion to 80 degrees, but did not result in limiting forward flexion to 60 degrees, had not resulted in a combined range of motion not greater than 120 degrees, had not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, had not resulted in ankylosis, did not have associated objective neurological abnormalities, and IVDS had not caused incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.



CONCLUSIONS OF LAW

1.  A left hand disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A right hand disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  A left wrist disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  A right wrist disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Prior to April 6, 2012, the criteria for an initial compensable for right shoulder impingement syndrome have been not met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5019, 5201 (2015).

6.  From April 6, 2012, the criteria for an initial 10 percent rating, but no higher, for right shoulder impingement syndrome have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5019, 5201 (2015).

7.  The criteria for an initial compensable rating for right first MTP joint sprain have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5280, 5284 (2015).

8.  Prior to March 10, 2008, the criteria for an initial compensable rating for lumbar degenerative disc disease and spondylosis have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DCs) 5237, 5243 (2015).

9.  From March 10, 2008, to April 6, 2012, the criteria for an initial 10 percent rating, but no higher, for lumbar degenerative disc disease and spondylosis have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in March 2006 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A separate letter also dated in March 2006 notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for higher initial ratings arise from his disagreement with the initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, one of the March 2006 letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in March 2006, April 2012, April 2014, and December 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Bilateral Hands

The Veteran's STRs show that his February 2000 enlistment examination revealed clinically normal upper extremities.  In his report of medical history, he denied symptoms such as swollen or painful joints; arthritis, rheumatism or bursitis; and bone, joint or other deformity.  A September 2003 record shows that the Veteran had right hand/wrist pain.  He was diagnosed with medial epicondylitis.  [The Board observes that the Veteran is currently service connected for a right elbow disability.]  The Veteran's November 2005 medical board separation examination again revealed clinically normal upper extremities.  The Veteran reported having left knee, left elbow, and low back pain, but no bilateral hand complaints.  In his report of medical history, he denied symptoms such as bone, joint, or other deformity; and impaired use of hands/arms.  However, he did report painful shoulder, elbow or wrist; arthritis, rheumatism, or bursitis; and swollen or painful joints.  The Veteran listed his left knee and left elbow, but again made no hand complaints.  The Veteran's December 2005 physical evaluation board only shows a left knee problem.  There is no indiction of any left hand complaints in service or any right hand complaints other than those associated with the right elbow.  The Veteran's STRs reflect no diagnoses of bilateral hand disorders.

The Veteran was afforded a VA examination in March 2006.  He reported bilateral hand cramping and pain that began in 2002.  He reported that it was associated with the amount of cutting and chopping he had to do with his hands while he worked as a cook in service.  He reported never being evaluated by a physician for that.  X-rays for both hands were reported to be negative.  The Veteran was diagnosed with a bilateral hand condition that was a service-related issue.  The examiner opined that the Veteran had chondromalacia of both of his hands.  However, the examiner noted that the Veteran had full range of motion and his exam was completely normal.  The examiner did not discuss how they arrived at a diagnosis of chondromalacia in light of negative X-rays and what the examiner themselves opined was a normal exam.

In connection with an increased rating claim, the Veteran was afforded a VA examination in July 2009 for his already service-connected joint disabilities.  X-rays of his left hand were unremarkable, while his right hand showed tiny foci of decreased density within the lunate, possibly cysts; no periarticular calcification; and unremarkable bones and joints otherwise.  

The Veteran was afforded another VA examination in April 2012.  He reported that his hands hurt all the time in service from cooking and chopping so much.  He reported having no treatment ever.  The examiner discussed the Veteran's pertinent STRs and post-service medical records.  X-rays were reported to be normal.  The Veteran was diagnosed with normal bilateral hands without evidence of instability.  The examiner opined that as there was no evidence in the service records of ongoing hand problems, the current hand complaints were not related to his time in service.  
At a VA examination in April 2014, the Veteran reported that he first started having hand problems before 2006 while in service.  He associated the pain with the repetitive work from cooking and chopping.  The Veteran stated that he was told that he had arthritis.  The Veteran was diagnosed with normal hands.  The examiner noted that there was no pathological process diagnosed.  X-rays were negative.  The examiner opined that there was no evidence of chondromalacia now or ever.  The examiner observed that chondromalacia was a softening of the cartilage lining a joint.  The examiner noted that there was no evidence on X-ray of that.  The examiner reported that chondromalacia was typically diagnosed by arthroscopy and that the Veteran had had no arthroscopy of his hands.  The examiner opined that there was no evidence that he ever had chondromalacia.  The examiner reported that the March 2006 examiner did not use accepted clinical criteria to make that diagnosis.  The examiner noted that normal hands were diagnosed at the April 2012 examination by a physician who had a higher level of musculoskeletal expertise, training and Board Certification in that area.  The examiner noted that three sets of radiographs had been basically normal and did not support a pathological diagnosis.  

The Veteran's post-service treatment records do not reflect any specific bilateral hand diagnosis.

Based on a review of the evidence, the Board concludes that service connection for left and right hand disorders is denied.  Post-service treatment records reveal that bilateral hand disorders have not been conclusively shown at any time since the claim for service connection.  The overall evidence of record weighs against a finding that the Veteran has a currently diagnosed bilateral hand disorder.

The Board acknowledges the diagnosis of chondromalacia at the 2006 examination.  However, the April 2014 examiner's opinion clearly shows that there was no X-ray evidence of chondromalacia, and that it was typically diagnosed by arthroscopy and the Veteran had had no arthroscopy of his hands.  Moreover, the March 2006 examiner did not report how they arrived at such diagnosis considering the normal examination and negative X-rays.  Also, as noted by the 2014 examiner, three sets of radiographs during this appeal have been basically normal.  Although the 2009 examination showed possible cysts of the right hand, subsequent X-rays were normal as discussed above.  The fact that the 2012 and 2014 examiners both failed to diagnose the Veteran with a current disability, and as the 2006 examiner's diagnosis is not supported by the evidence as per the 2014 examiner's opinion, the Board concludes that the evidence does not support a finding that the Veteran currently has a bilateral hand disorder.  In this case, considering the thorough rationale of the April 2014 examiner, the Board finds such opinion to be highly probative in determining that the Veteran does not in fact have a bilateral hand disorder.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a bilateral hand disorder at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a bilateral hand disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a bilateral hand disorder in February 2006 has such disability conclusively been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left and right hand disorders.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for left and right hand disorders are denied.  See 38 U.S.C.A §5107 (West 2014).

	1.  Bilateral Wrist Disorders

The Veteran's pertinent STRs were already discussed above and will not be repeated again.  There is no indiction of any left wrist complaints in service or any right wrist complaints other than those associated with the right elbow, which is already service-connected.  The Veteran's STRs reflect no diagnoses of bilateral wrist disorders.

The Veteran was afforded a VA examination in March 2006.  He reported bilateral wrist pain that began in 2002.  He reported that it was due to all the cutting and chopping he had to do when he was a cook.  X-rays of the left wrist showed intact alignment and regional osseous structures and no chondrocalcinosis; his right wrist showed possible small juxta-articular erusion at the base of the fifth metacarpal and otherwise negative exam.  The Veteran was diagnosed with a bilateral wrist condition that was a service-related issue.  The examiner opined that the Veteran had chronic bursitis of both wrists.  The examiner noted that the Veteran had full range of motion.  The examiner did not discuss how they arrived at a diagnosis of bursitis in light of the X-rays and full range of motion.  

A February 2007 treatment record shows a diagnosis of bilateral wrist bursitis, while a record dated in November 2007 shows a diagnosis of osteoarthritis.  Such record does not include any X-ray findings confirming arthritis.   

The Veteran was afforded another VA examination in April 2012.  He reported that his primary care provider told him he had arthritis from cooking and chopping.  He reported no specific injury but recalled his wrists started to hurt around 2005 or 2006.  He reported no profile or specific treatment for his wrists.  The examiner discussed the Veteran's pertinent STRs and post-service medical records, including those showing a diagnosis of osteoarthritis.  X-rays were reported to be normal.  The Veteran was diagnosed with normal bilateral wrists without evidence of instability.  The examiner opined that the Veteran had mild left tenderness of uncertain etiology.  The examiner reported the 2003 STR complaints, but that that was actually diagnosed as medial epicondylitis and there was no further evidence of wrist problems in service.  The examiner opined that there was no evidence of chronic wrist problems in service and it was less likely as not that any current wrist pain or tenderness was due to his time in service. 

An August 2013 letter from the Veteran's VA physician shows that the 2006 X-ray findings of the right wrist were consistent with bursitis.  The physician noted that X-rays of the left wrists and hands had been "unremarkable," but he had almost exact pains in that wrist.  The physician opined that from his history and review of his chart, he likely had bilateral bursitis of the wrists.  The physician concluded that that could very well be from various injuries while in service.  

An August 2013 treatment record from the author of the August 2013 letter shows a diagnosis of possible chronic arthritis and/or chronic tendonitis/bursitis of the wrists.  The record copied and pasted the diagnosis from the 2006 VA examiner and also noted the normal radiograph examination from the April 2012 examination.  

At a VA examination in April 2014, the Veteran reported he started having wrist problems before 2006 while in the military.  He associated the pain with the repetitive work from cooking and chopping while in the military.  He stated he was told he had arthritis.  The Veteran was diagnosed with normal wrists and no pathological process diagnosed.  X-rays showed equivocal mild spurring of the proximal multangular bone; no periarticular calcification; and normal bony mineralization of the left wrist, as well as negative examination of the right wrist.  The examiner opined that there was insufficient evidence to diagnosis arthritis.  The examiner reported that arthritis was an intra-articular process and a small spur did not constitute arthritis.  The examiner opined that equivocal spurring of the multangular bone was insignificant and of no clinical significance.  

The examiner opined that the Veteran had no evidence of bursitis of wrists.  The examiner reported that bursitis of the wrists was a highly unusual condition and in 20 years of practice in the area of musculoskeletal medicine, they had never seen it, read about it or seen it diagnosed properly.  The examiner opined that anatomically, there was no major/clinically significant bursa of the wrist.  The examiner noted the March 2006 examiner's diagnosis of bilateral chronic bursitis of both wrists.  The examiner observed that the 2006 examiner, however, did not describe any inflammation or fluctuant areas to support his diagnosis.  The examiner noted that everything on exam and radiographs from the note that day was completely normal for the wrists.  The examiner observed that the 2006 examiner noted that range of motion was normal.  The examiner observed that the April 2012 examiner diagnosed the Veteran with normal wrists.  The examiner reported that the 2012 examiner had a higher level of musculoskeletal expertise, training and Board Certification.  The examiner noted that three sets of radiographs had been basically normal and did not support a pathological diagnosis.  

Based on a review of the evidence, the Board concludes that service connection for left and right wrist disorders is denied.  In this case, the overall evidence of record weighs against a finding that the Veteran has a currently diagnosed bilateral wrist disorder.

The Board acknowledges the diagnosis of bursitis at the 2006 examination and in the 2013 physician's letter.  However, the Board finds the 2012 and 2014 examiner's opinions more probative, particularly that of the 2014 examiner.  As discussed by the 2014 examiner, three sets of radiographs during this appeal have been basically normal.  The examiner noted that the 2006 examiner did not describe any inflammation or fluctuant areas to support his diagnosis.  Furthermore, the 2014 examiner's opinion shows that bursitis of the wrists was a highly unusual condition and that there were no major/clinically significant bursa of the wrist.  In this case, the Board accords the 2014 examiner's opinion great probative value as it addressed all of the evidence of record, particularly the basically normal X-rays, as well as was formed after examining the Veteran.  It also contains a detailed rationale for why the evidence does not support a diagnosis of bursitis.  As for the 2013 letter, such diagnosis appears to rely on the 2006 X-rays.  However, the 2014 examiner indicated that three sets of radiographs had been basically normal and did not support a pathological diagnosis.  Additionally, the Veteran's physician in the 2013 letter specifically noted that X-rays of the left wrist were unremarkable.  The Veteran's physician did not address the normal range of motion in 2006 and normal examination in 2012 in rendering a diagnosis of bursitis.  The fact that the 2012 and 2014 examiners both failed to diagnose the Veteran with a current disability, and as the 2006 examiner's diagnosis is not supported by the evidence as per the 2014 examiner's opinion, the Board concludes that the evidence does not support a finding that the Veteran currently has bursitis of the bilateral wrists.  

As for the diagnosis of osteoarthritis, as already discussed above, radiographs have been basically normal as opined by the 2014 examiner.  There are no X-rays of record to support a finding of a diagnosis of arthritis.  The 2014 examiner specifically opined that there was insufficient evidence to diagnosis arthritis.  The examiner's opinion was supported by a thorough rationale as discussed above.  Therefore, the evidence also does not support a finding that the Veteran currently has osteoarthritis of the bilateral wrists.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a bilateral wrist disorder at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a bilateral wrist disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a bilateral wrist disorder in February 2006 has such disability conclusively been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left and right wrist disorders.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for left and right wrist disorders are denied.  See 38 U.S.C.A §5107.

	B.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	1.  Right Shoulder

The Veteran's right shoulder disability was formerly characterized as right shoulder condition and was rated as zero percent or noncompensably disabling prior to December 1, 2014, under 38 C.F.R. § 4.71a, DC 5201, which evaluates impairment from limitation of motion of the arm.  From December 1, 2014, his disability has been recharacterized as right shoulder impingement syndrome and is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5201-5019.  DC 5019 evaluates impairment from bursitis.  As the Veteran is right handed, ratings for the major arm apply.

Pursuant to DC 5201, a 20 percent rating is warranted when there is limitation of motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2015).  A 30 percent evaluation is warranted when motion is limited to midway between side and shoulder level.  Id.  A 40 percent rating warranted when there is motion limited to 25 degrees from side.  Id.

DC 5019 calls for bursitis to be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5019 (2015).  Degenerative arthritis is rated under DC 5003.  

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  The shoulder is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

The Veteran was afforded a VA examination in March 2006.  He reported that his condition had never really flared-up.  He reported occasionally feeling a popping in his shoulder.  Examination revealed full range of motion with abduction to 180 degrees; forward flexion to 180 degrees; and internal and external rotation both to 90 degrees.  Following repetitive motion, there were no DeLuca losses.  

At a VA examination in April 2012, the Veteran reported that sometimes he had grinding.  He reported that if it popped while carrying something, the pain would be 10 out of 10 (10/10) for 30 to 45 minutes.  Otherwise, the pain ranged from 2-6/10.  The Veteran reported that he was cautious with it, so it only went to 6/10 two to three times per month.  Those flares lasted for a day or so and were triggered by moving the wrong way or lifting wrong.  The shoulder did not dislocate or swell.  It caught, but no locking.  Examination revealed normal strength of 5/5 in shoulder abductors, internal rotators, and external rotators.  There was normal alignment, symmetry, and no muscle atrophy.  There was no scapular winging, swelling, or instability.  There was tenderness to palpation over the greater tubercles.  Hawkin's test was positive on the right; otherwise, Neer's, empty can, Speed's, and scarf tests were all negative.  There was crepitus and grinding with range of motion.  The Veteran had flexion to 155 degrees without pain; extension to 50 degrees without pain; abduction to 135 degrees without pain; adduction to 30 degrees without pain; internal rotation to 65 degrees without pain; and external rotation to 75 degrees without pain.  The examiner reported that there was no significant change in active range of motion following repetitive testing against resistance and so no additional loss of motion was recommended due to painful motion, weakness, impaired endurance, incoordination, or instability.

The Veteran was afforded a VA examination in December 2014.  He reported no recent treatment, no subluxation, and no activity limitations, but that he felt it when working overhead.  The Veteran did not report flare-ups that impacted the function of the shoulder or arm.  He reported functional loss or functional impairment of not driving with sustained positioning of his right upper extremity.  Range of motion testing revealed flexion to 160 degrees; abduction to 165 degrees; external rotation to 80 degrees; and internal rotation to 70 degrees.  The Veteran had pain on motion with flexion and abduction.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation superiorly over the acromioclavicular (AC) joint.  The Veteran was able to perform repetitive use testing with at least three repetitions; there was no additional functional loss or range of motion after repetition.  The Veteran was not being examined immediately after repetitive use over time.  The examiner noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The exam was not being conducted during a flare-up and the Veteran did not report flare-ups.  The examiner opined that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  The examiner noted that the Veteran's disability interfered with sustained use such as in driving.  

Muscle strength testing showed forward flexion and abduction strength of 5/5.  There was no muscle atrophy and no ankylosis.  Hawkin's, empty-can, external rotation/infraspinatus strength, and lift-off subscapularis tests were all negative.  There was no shoulder instability, dislocation of labral pathology suspected.  There was no clavicle, scapula, AC joint, or sternoclavicular joint condition suspected.  There were no conditions or impairments of the humerus.  Adson's and Yergason's tests were negative.  There was no palpable subluxation.  No assistive devices were used.  The Veteran's disability impacted his ability to perform occupational tasks.  He had limited lifting or working at shoulder height for prolonged period of time.  

The Veteran's treatment records do not show the ranges of motion of his right shoulder.

Based on a review of the evidence, the Board finds that an initial compensable rating prior to April 6, 2012, is not warranted.  However, the currently assigned 10 percent rating is warranted from April 6, 2012, the date of the VA examination.  

The evidence of record prior to the April 2012 examination does not show that the Veteran met the criteria for an initial compensable rating.  A 10 percent rating under DC 5003 contemplates limitation of motion when the joint involved is noncompensable under the appropriate diagnostic codes.  A 20 percent rating under DC 5201 is for application with limitation of motion at shoulder level.  In this case, the March 2006 examination shows that the Veteran had full range of motion and no pain was reported at that examination.  There are no treatment records prior to April 6, 2012, showing a limitation of motion warranting a compensable rating or even treatment for his shoulder.  Consequently, the Board concludes that an initial compensable rating prior to April 6, 2012, is not warranted.

From April 6, 2012, when affording the Veteran the benefit-of-the-doubt, the evidence supports the assignment of a 10 percent rating, but no higher.  The Veteran was shown to have reduced range of motion at the April 2012 VA examination.  Although the examination report does not show pain with motion, considering that the Veteran did report having pain and grinding, the Board concludes that a 10 percent rating from the date of that examination is warranted.  However, a rating in excess of 10 percent is not warranted.  The 2012 and 2014 examinations do not show limitation of motion at shoulder level.  Therefore, the next higher 20 percent rating under DC 5201 is not warranted.  As for DC 5003, a 20 percent rating contemplates the absence of limitation of motion and the involvement of two or more major joints.  In this case, the evidence shows a limitation of motion and the Veteran's disability has not been shown to affect two or more joints.  As such, a rating in excess of 10 percent is not warranted.

In reaching the conclusion that a compensable rating prior to April 6, 2012, and in excess of 10 percent thereafter is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment resulting from his service-connected right shoulder disability.  The examinations and treatment records do not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right shoulder disability such that an initial compensable rating prior to April 6, 2012, and in excess of 10 percent from April 6, 2012, is warranted.  Accordingly, the criteria for an initial compensable rating prior to April 6, 2012, and in excess of 10 percent from April 6, 2012, for limitation of motion for the Veteran's service-connected right shoulder impingement syndrome have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5019, 5201.

For these reasons, the Board finds that the criteria for an initial compensable rating prior to April 6, 2012, have not been met; however, a rating of 10 percent, but no higher, from April 6, 2012, have been met.

	2.  Right First MTP

The Veteran's right first MTP joint sprain is rated as zero percent or noncompensably disabling by analogy under 38 C.F.R. § 4.71a, DCs 5299-5280, which evaluates impairment from unilateral hallux valgus.

Pursuant to DC 5280, 10 percent ratings are warranted when it is severe, if equivalent to amputation of great toe or when it was operated with resection of metatarsal head.  38 C.F.R. § 4.71a, DC 5280 (2015).

The Board will also consider whether a compensable rating is warranted under DC 5284, which evaluates impairment from other foot injuries.  Pursuant to DC 5284, a 10 percent rating is warranted for moderate disability.  38 C.F.R. § 4.71a, DC 5284 (2015).  A 20 percent rating is warranted for moderately severe disability.  Id.  A 30 percent rating is warranted for severe disability.  Id.

As noted below, the Veteran has also been diagnosed with pes cavus, which is not service-connected.  Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the 2014 VA examiner does differentiate the symptoms.  

The Veteran was afforded a VA examination in March 2006.  He reported having pain that resolved in 2003 with no significant flares.  Examination revealed that he was finely tender to palpation of the feet; it does not specifically show that such pain was over this joint.  He had full range of motion of the ankle with dorsiflexion to 20 degrees and planter flexion to 45 degrees.  Following repetition, there were no DeLuca losses.  The examiner diagnosed the Veteran with tendonitis with pain radiating up to his knee.

At a VA examination in April 2012, the Veteran reported having pain now and then that occurred four to five times per year and lasted about a week.  There had been no treatment.  The Veteran reported that when pain was present, there was no swelling or redness, but it was constant.  No orthotics or other corrective devices were used.  Examination revealed normal motor strength of 5/5 for toe flexors.  There was no objective evidence in the feet of painful motion, edema, weakness, instability, or tenderness to palpation.  The examiner noted that there was no tenderness over the metatarsal heads or heel except over the MTP joint of the great toe.  Otherwise, there was no pain with passive or active manipulation of the foot.  Shoes showed normal signs of wear.  Flexion was to 50 degrees and extension was to 10 degrees.  The examiner reported that there was no significant change in active range of motion following repetitive testing against resistance and so no additional loss of motion was recommended due to painful motion, weakness, impaired endurance, incoordination, or instability.

The Veteran was afforded a VA examination in December 2014.  In addition to his service-connected disability, the Veteran was also diagnosed with pes cavus.  He did not localize symptoms or pain to the right first MTP.  He did not use arch supports or particular footwear.  He reported having generalized aching when barometric pressure changed or it got cold; pain more so in the ankle and midfoot, not in toe.  He did not report flare-ups that impacted function of the foot.  He also did not report having any functional loss or functional impairment of the foot.  The examiner opined that the severity of the Veteran's right toe disability and bilateral pes cavus was mild.  There was no functional loss of right lower extremity.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  The Veteran had dorsiflexion to 50 degrees and plantar flexion to negative 20 degrees due to tight extensor tendons.  There was no pain with joint manipulation.  Strength was 5/5 and sensation was intact.  The Veteran's disability did not impact his ability to perform any type of occupational task.  The examiner noted that the Veteran's foot was a part of his generalized arthritic complaints. 

The Veteran's treatment records do not show any treatment for this disability.

Based on a review of the evidence, the Board finds that an initial compensable rating is not warranted at any time during this appeal.  

The evidence of record since the award of service connection fails to show that the criteria for a 10 percent rating have been met.  A 10 percent rating under DC 5280 is only warranted when the disability is severe, if equivalent to amputation of great toe or if it was operated with resection of metatarsal head.  In this case, the VA examinations fail to show that the Veteran's disability is severe and equivalent to amputation of great toe.  The Veteran reported that his pain had resolved to the 2006 examiner, while the 2012 examination shows that the Veteran reported having pain now and then that occurred four to five times per year and lasted about a week.  The 2014 examination report reveals that the Veteran did not localize symptoms or pain to this joint.  Consequently, considering the denial of pain in 2006, pain only occurring four to five times per year in 2012, and no localized symptoms or pain in 2014, the Board is unable to conclude that the Veteran's disability is severe, equivalent to amputation.  The evidence also does not show, nor does the Veteran contend, having had resection of the metatarsal head.  Therefore, the criteria for an initial compensable rating under DC 5280 have not been met.

The Board has also considered whether a compensable rating is warranted under DC 5284.  As noted above, a 10 percent rating is warranted for moderate disability.  The evidence fails to show that the Veteran disability equates to moderate disability.  Again, considering his reports of pain as noted above, as well as the findings of normal strength in 2012 and 2014, as well as the denial of functional loss or functional impairment of the foot in 2014, the evidence weighs against a finding that his disability is moderate.  Moreover, the 2014 examiner's opinion shows that the Veteran's disability, along with his nonservice-connected pes cavus, equated to mild disability.  As such, the evidence weighs against a finding that an initial compensable rating under DC 5284 is warranted.
In reaching the conclusion that an initial compensable rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The examinations take into account the Veteran's functional impairment resulting from his service-connected right first toe disability.  The examinations and treatment records do not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right first toe disability such that an initial compensable rating is warranted.  Accordingly, the criteria for an initial compensable rating for limitation of motion for the Veteran's service-connected right first MTP joint sprain have not been met.  38 C.F.R. § 4.71a, DCs 5280, 5284.

For these reasons, the Board finds that the criteria for an initial compensable rating have not been met.

	3.  Lumbar Spine

The Veteran's lumbar spine disability is currently evaluated as zero percent or noncompensably disabling prior to April 6, 2012, under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strains.  

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (2015).  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

To the extent that the evidence suggests that the Veteran has IVDS, DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Pursuant to DC 5243, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a VA examination in March 2006.  He reported that his disability began in 2003 and that he began having progressive and frequent pain, spasms, and stiffness whenever he would bend over.  He had never worn a brace or had any shots, surgery, or been prescribed physical therapy.  He had never had any significant flares, but would have some mild increase of back pain and stiffness on a daily basis whenever he lifted anything heavy or bent over.  He had never been required to be at bedrest due to any significant flares.  He had never had any significant flares.  Examination revealed motor strength of 5/5 in all motor groups.  Reflexes were 2+ bilaterally in deep tendon reflexes of all four extremities.  Sensory examination was intact to light touch in all four extremities.  Range of motion testing revealed full range of motion with flexion to 90 degrees; extension to 30 degrees; lateral rotation to 30 degrees bilaterally; and lateral flexion to 30 degrees bilaterally.  Following repetition, there were no DeLuca losses.  

A January 2008 letter from the Veteran's VA physician shows that he had chronic back pain.  A January 2008 treatment record from the same physician and dated the same day shows that the Veteran seemed to exaggerate his symptoms.  It was noted that it seemed like his biggest issue was to get a letter to appeal his compensation and pension findings.  

A March 2008 record shows that the Veteran had active range of motion.  Forward flexion was limited to 80 degrees; extension was limited to 25 degrees; and side bending was limited to 35 degrees bilaterally.  Muscle strength ranged from 4-/5, 4/5, and 4+/5 for different groups of his spine.  Sensation was not tested.  
At a VA examination for other issues in July 2009, the Veteran was reported to not use a cane or any other supportive or assistive devices.  He walked normally and had no difficulty arising from a chair or changing positions on the examining table.  

X-rays in October 2009 showed transitional vertebral segment; scoliosis; and spondylosis without significant change when compared to previous study.  

A March 2010 record shows that the Veteran reported pain that was currently 8/10 up to 10/10.  He denied numbness/tingling, weakness, saddle anesthesia, bowel or bladder changes.  The Veteran's gait was normal and he was able to toe, heel and tandem walk without weakness or loss of balance.  He could do a free standing squat and ten toe raises on each side.  Inspection of his back revealed normal muscle bulk without asymmetry and mild scoliosis.  He was tender to palpation with light touch over paraspinals.  Range of motion testing shows that pain limited in all planes; his ranges in degrees were not reported.  Posterior loading caused pain.  Standing forward flexion test was negative.  Straight leg raise test was negative for radicular symptoms, but positive for reproduction of low back pain.  Motor strength was 5/5 throughout his bilateral lower extremities.  Reflexes were 1/4 for knee, medial hamstring, and ankle.  Sensory examination was normal to light touch throughout his extremities.  The diagnosis/impression was back pain and concern for symptom magnification.  It was noted that based on careful review of the history, physical examination and relevant imaging, the physician believed that the Veteran's pain complaints might be attributed in part to poor range of motion and poor ergonomics.  The physician noted that there was evidence on physical examination of symptom magnification.  

An addendum to that record shows that there were clearly some non-organic findings on examination.  It was noted that the Veteran had significant guarding of his thoracic and lumbar spine with pain to light touch.  

The April 2012 VA examination reveals that the Veteran reported missing 24 to 28 days of work in the last year due to his low back; there were some days he could only sit for 10 to 15 minutes at a stretch and he used his sick leave.  He reported on a good day, he could sit for 20 to 25 minutes before he needed to move around.  He could stand for 30 or 35 minutes and walk a block or two at his own pace.  Sometimes his back bothered him when he tried to get dressed; he could do buttons or put on a tie without problems.  He reported that pain went between the shoulder blades and sometimes went down the left posterior thigh and posterior calf, possibly to the toes.  Pain ranged in intensity from 4-8/10 with 8/10 pain flares lasting one to one and a half weeks.  On further questioning, the Veteran reported that his pain got to 8/10 pretty much every day, so that was his usual pattern of pain and there were no flares.  His back felt stiff.  He reported that some days his back hurt so much that it hurt to breathe.  There had been no incapacitating episodes requiring physician ordered bed rest in the last year.  The Veteran did state that it would take six months to get in to see his physician, so he did not go to him for acute episodes of back pain. 

Examination revealed that the Veteran was able to demonstrate normal but slow and cautious gait, heel walking, and toe walking.  He did half squatting and complained of back pain.  Deep tendon reflexes were trace and symmetric throughout his extremities.  Sensation was intact to pinprick and light touch throughout his extremities.  Motor strength was 5/5 throughout his extremities.  There was a decrease in the usual lumbar lordosis.  There was a mild thoracic lumbar C-shaped curve; muscle spasm palpable in the right lumbar paraspinals; muscle spasm and guarding severe enough to result in abnormal spinal contour; and tenderness to palpation.  The Veteran stood preferentially on his right leg.  Gillette's test was positive for asymmetry of sacroiliac joint motion.  Straight leg raise and slump tests were negative for radicular pain bilaterally.  The Veteran hinged at the hips for most of his lumbar flexion range of motion.  Range of motion testing revealed flexion to 50 degrees with pain at 40 degrees; extension to 20 degrees with pain at 15 degrees; lateral flexion to 20 degrees with pain at 10 degrees bilaterally; and lateral rotation to 20 degrees with pain at 10 degrees bilaterally.  There was no significant change in active range of motion following testing times three against resistance, and so no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.

Except as otherwise discussed above, the Veteran's treatment records from the award of service connection through the April 2012 VA examination show back pain, but do not show his ranges of motion in degrees; any associated neurologic abnormalities; or incapacitating episodes of IVDS.  

Based on a review of the evidence, the Board concludes that an initial 10 percent rating, but no higher, is warranted from March 10, 2008, the date of the record showing flexion limited to 80 degrees.  As a 10 percent rating contemplates forward flexion greater than 60 degrees but not greater than 85 degrees, a 10 percent rating is warranted based on the limitation of flexion shown in this record.  However, the evidence prior to that does not show that a compensable rating is warranted.  The Veteran had full range of motion at the 2006 VA examination with no pain noted, even after repetition.  There is no indication in the findings of the March 2006 examination that the Veteran had muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The evidence also does not show any incapacitating episodes of IVDS.  There are no treatment records dated between the 2006 examination and the March 2008 record showing that the Veteran met the criteria for an initial compensable rating for his lumbar spine.  Therefore, a 10 percent rating is warranted no earlier than March 10, 2008.

The evidence also fails to show that a rating in excess of 10 percent is warranted from March 10, 2008.  In this case, the treatment records fail to show forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any incapacitating episodes of IVDS.  The Veteran's flexion was to 80 degrees in March 2008 and his combined range of motion was greater than 120 degrees.  That record does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Although X-rays in October 2009 showed scoliosis, it does not indicate that that was due to muscle spasm or guarding.  

While the March 2010 record shows that the Veteran had limited range of motion, it does not show his ranges of motion in degrees.  Consequently, the Board is unable to conclude that the Veteran had flexion greater than 30 degrees but not greater than 60 degrees or combined range of motion not greater than 120 degrees based on that record.  Additionally, while that record also shows mild scoliosis, as with the October 2009 X-rays, it does not indicate that such abnormality was due to muscle spasm or guarding.  The Board acknowledges that the record does indicate that the Veteran had guarding; however, it does not reveal that that guarding caused the scoliosis.  Moreover, to the extent that the Veteran did have guarding, the record with addendum indicates that the Veteran had symptom magnification and that there were clearly some non-organic findings on examination.  Based on the Veteran's symptom magnification and non-organic findings, the Board is unable to conclude that any findings shown in that record support a conclusion that a 20 percent rating is warranted.  

In this case, the findings shown during the April 2012 examination demonstrate a worsening of the Veteran's disability prior to that shown in the 2006 examination and treatment records.  No record prior to that examination showed muscle spasm and guarding severe enough to result in abnormal spinal contour or flexion limited to 50 degrees.  The overall evidence of record as discussed above fails to show that a rating of 20 percent is warranted prior to April 6, 2012.  

In reaching the conclusion that an initial compensable rating prior to March 10, 2008, and a rating in excess of 10 percent from March 10, 2008, to April 6, 2012, is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increase for limitation of motion beyond what is being granted is not warranted.  See 38 C.F.R. § 4.40.  The examination takes into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  The 2006 examination and treatment records do not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability such that an initial compensable rating prior to March 10, 2008, and a rating in excess of 10 percent from March 10, 2008, to April 6, 2012, is warranted.  Accordingly, the criteria for an initial compensable rating prior to March 10, 2008, and a rating in excess of 10 percent from March 10, 2008, to April 6, 2012, for limitation of motion for the Veteran's service-connected lumbar degenerative disc disease and spondylosis have not been met.  38 C.F.R. § 4.71a, DCs 5237, 5243.

The Board has also considered whether a separate rating is warranted for associated objective neurologic abnormalities.  The evidence does not show, nor does the Veteran contend, that he has associated neurologic abnormalities.  None of his treatment records or examinations reveals associated neurologic abnormalities.  Consequently, the Board concludes that separate ratings for associated objective neurologic abnormalities are not warranted.  

For these reasons, the Board finds that the criteria for an initial compensable rating prior to March 10, 2008, have not been met; however, a rating of 10 percent, but no higher, from March 10, 2008, to April 6, 2012, have been met.

	4.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's right shoulder, right first toe, and lumbar spine symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  

The Board acknowledges the Veteran's report of missing work in the last year due to his lumbar spine to the 2012 examiner.  However, the Board previously denied extraschedular consideration and the Veteran withdrew his appeal to the Court as to this denial.  The evidence does not show that the Veteran's right shoulder, right first toe, and lumbar spine disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings beyond what is being granted in this decision for these disabilities.

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left hand disorder is denied.

Entitlement to service connection for a right hand disorder is denied.

Entitlement to service connection for a left wrist disorder is denied.

Entitlement to service connection for a right wrist disorder is denied.

Prior to April 6, 2012, an initial compensable rating for right shoulder impingement syndrome is denied. 

Since April 6, 2012, a 10 percent rating, but no higher, for right shoulder impingement syndrome is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an initial compensable rating for right first MTP joint sprain is denied.

Prior to March 10, 2008, an initial compensable rating for lumbar degenerative disc disease and spondylosis is denied.



From March 10, 2008, to April 6, 2012, a 10 percent rating, but no higher, for lumbar degenerative disc disease and spondylosis is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


